  Case 19-17827      Doc 28    Filed 04/06/20 Entered 04/06/20 16:03:33                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     19-17827
Angel M Hughes                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable Carol A. Doyle
                                            )
                                            )
               Debtor(s)                    )

 ORDER TO EXTEND TIME FOR DEBTOR TO FILE CLAIM ON BEHALF OF CREDITOR

        THIS MATTER coming to be heard on the Motion to Extend Time for Debtor to File Claim on
behalf of Creditor;

   THE COURT, after due notice having been given and hearing thereon, having been fully advised of
the matter, herein;


IT IS HEREBY ORDERED:

   1. The time for the Debtor to file a general unsecured claim on behalf of City of Chicago Department
of Finance c/o Arnold Scott Harris P.C. is extended to April 21, 2020.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: April 06, 2020                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
